DETAILED ATION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-9, 11, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami (US PGPub 2007/0141153 - previously cited) in view of Biegajski et al. (previously cited).
Nogami teaches an oral film for the administration of a drug (see abstract and paragraph 13). The layered film is envisioned to have a drug layer that includes a water soluble polyvinylpyrrolidone and plasticizer (see paragraphs 8 and 94). The plasticizer is envisioned as glycerin and is preferably present at 6 to 17 wt% of the layer (see paragraph 46). The film also includes a water swellable gel layer as the outermost layer (see paragraph 16). The drug is present at 0.01 to 70 wt% (see paragraph 49). Nogami goes on to teach that a pharmacologically acceptable adhesive layer may be employed between two drug containing layers (see paragraph 76). The adhesive is envisioned as various polymers that include polysaccharides (see paragraph 77). An example is provided where a water swellable gel layer is cast and dried followed by 70 g/m2 of a cast and dried drug containing layer with 59 wt% polyvinylypyrrolidone-30, 12 wt% glycerin, 28 wt% drug, and 1 wt% titanium dioxide (see example 1 recipe D-1;instant claims 5, 9, and 11). This layered construct is duplicated and then the two constructs are fused together via the drug containing layers (see paragraphs 96-97; instant claims 1-2 and 13-14). The presence of a plasticizer in an adhesive layer between the drug containing layers is not detailed.
Biegajski et al. teach a water soluble, layered oral drug delivering film with an adhesive layer and a polymer layer (see abstract, column 3 lines 34-42, column 4 lines 47-56, column 5 lines 1-6, and claim 9). The film includes an adhesive layer that contains both a polymer and plasticizer (see column 7 lines 5-35). The envisioned polymers include hydroxypropyl cellulose while the plasticizers include glycerin (see column 7 lines 21-33 and 48-59). The proportion of plasticizer is 30 to 50 wt% while the polymer is present at about 0 to 50 wt% which corresponds to a range of ratios of polymer to plasticizer of about 0:50 to 30:50 (see column 7 lines 48-59). An adhesive formulation example is provided with hydroxypropyl cellulose (HPC), polyvinylpyrrolidone (PVP), and glycerin at a weight ratio of 4:2:2, yielding a 66.67:33.33 ratio of polymer to plasticizer when PVP and HPC are both viewed as the water-soluble polymer (see column 15 lines 60-67; instant claims 7-8 and 17). In addition, Biegajski et al. detail drug being present in both the adhesive and layer and the polymer layer that is not described as adhesive (see claim 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the proportion of glycerin in the drug containing layer of the exemplified construct of Nogami downward within the preferred range. This choice would have been obvious because Nogami details a narrow range within which to adjust the plasticizer proportions for this layer. The preferred range then provides PVP-30 to glycerin ratios of 10:1 to 3:1. The instant specification indicates that a 9:1 ratio of these same components is not sticky while an 8:2 ratio was sticky (see table 1). Thus the preferred range of plasticizer proportions includes those that yield a non-adhesive film according to the instant disclosure and renders obvious the drug contain layers as non-adhesive film layers.  It also would have been obvious to select an adhesive layer formulation of Biegajski et al. as an adhesive layer to fuse the drug containing layers of the two layered constructs in Nogami. This choice would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Specifically, the selection of the exemplified HPC, PVP, and glycerin composition would have been obvious given its demonstrated usefulness as an orally acceptable adhesive. These modifications would then yield a multi-layer film with a water-soluble adhesive layer of polymer and plasticizer covered on the top and the bottom sides by a non-adhesive drug containing layer. In an additional embodiment, it would have been obvious to include the drug in the adhesive layer of Nogami as taught by Biegajski et al. This modification would have been obvious as the application of the same technique to a similar product order to yield the same improvement. Therefore claims 1-3, 7-9, 11, 13-14, and 17 are obvious over Nogami in view of Biegajski et al.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nogami in view of Biegajski et al. as applied to claims 1-3, 7-9, 11, 13-14, and 17 above, and further in view of Yoshida et al. (previously cited).
Nogami in view of Biegajski et al. render obvious the limitations of instant claim 1. Nogami teach that the drug in their device is not particularly limited as long as it can be administered orally (see paragraph 48). Amongst envisioned drugs named by Nogami include nicardipine and vinpocetine (see paragraph 48). Idebenone is not explicitly recited as a drug to include.
Yoshida et al. teach an orally disintegrating solid dosage form that may include idebenone as the drug active (see paragraph 45 and 59). Nicardipine and vinpocetine are also taught in the same category of drug as idebenone (see paragraph 59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the idebenone of Yoshida et al. as the drug to include in the film construct of Nogami in view of Biegajski et al. This choice would have been obvious because the choice of drug is not particularly limited by Nogami and because Yoshida et al. teach that it is similar in function to two drugs explicitly envisioned by Nogami. Therefore claim 4 is obvious over Nogami in view of Biegajski et al. and Yoshida et al.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nogami in view of Biegajski et al. as applied to claims 1-3, 5, 7-9, 11, 13-14, and 17 above, and further in view of Saito et al. (previously cited).
Nogami in view of Biegajski et al. render obvious the limitations of instant claim 1. The density of the adhesive layer is not explicitly detailed.
Saito et al. teach an oral film dosage form that includes an adhesive layer (see abstract). The adhesive layer is employed to connect components in the film and is taught present at 90 g/m2 (see paragraph 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a known amount of adhesive in the layered structure of Nogami in view of Biegajski et al. Specifically, it would have been obvious to employ the adhesive layer at 90 g/m2 as taught by Siato et al. This choice would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome (e.g., exchange of specific adhesive amount for a generic adhesive amount). Therefore claim 12 is obvious over Nogami in view of Biegajski et al. and Saito et al.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nogami in view of Biegajski et al. as applied to claims 1-3, 5, 7-9, 11, 13-14, and 17 above, and further in view of Kabuto et al. (previously cited).
Nogami in view of Biegajski et al. render obvious the limitations of instant claim 1. The density of the adhesive layer is not explicitly detailed.
Kabuto et al. teach an oral film dosage form that includes an adhesive layer (see abstract and paragraphs 102 and 110). The adhesive layer is employed to connect components in the film and is taught present at 10 to 30 g/m2 (see paragraph 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a known amount of adhesive in the layered structure of Nogami in view of Biegajski et al. Specifically, it would have been obvious to employ the adhesive layer at 10 to 30 g/m2 as taught by Kabuto et al. This choice would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome (e.g., exchange of specific adhesive amount for a generic adhesive amount). Therefore claim 16 is obvious over Nogami in view of Biegajski et al. and Kabuto et al.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nogami in view of Biegajski et al. as applied to claims 1-3, 7-9, 11, 13-14, and 17 above, and further as evidenced by Fotinos et al. (previously cited).
Nogami in view of Biegajski et al. render obvious the limitations of instant claim 1 where the drug layers include soluble polyvinyl pyrrolidone and a plasticizer.  The exemplified formulation contains glycerol as a plasticizer. The preferred range of plasticizer proportions includes those that yield a non-adhesive film according to the instant disclosure and renders obvious the drug contain layers as non-adhesive film layers. In addition to glycerol, polyethylene glycol is also taught as a plasticizer by Nogami (see paragraph 46). The proportion of the plasticizer in these layers is preferably 4 to 21 wt% (see Nogami paragraph 46). A claimed hydrophilic polymer is not exemplified in the drug layers of Nogami
Fotinos et al. teach non-tacky films for drug transmucosal delivery (see paragraphs 2-3). The film includes a filmogenic polymer and preferably a plasticizer where the polymer is envisioned as polyvinylpyrrolidone and the plasticizer is envisioned and exemplified as polyethylene glycol (see paragraphs 22-23 and table 1). The plasticizer is present at less than 30 wt% in the film and is exemplified at 5.5 wt% (see paragraph 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange polyethylene glycol for the glycerol in the drug layers of Nogami in view of Biegajski et al. because Nogami teach them as alternative plasticizers for one another. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Adjustment of the proportion of this plasticizer within the taught range of Nogami would follow and provides a set of layer embodiments. Some of these embodiments would be non-adhesive in light of the teachings of Fotinos et al., thereby providing an overlapping scope of compositions and rendering the claimed layered film obvious. Therefore claim 5 is obvious over Nogami in view of Biegajski et al. as evidenced by Fotinos et al.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nogami in view of Biegajski et al. as applied to claims 1-3, 5, 7-9, 11, 13-14, and 17 above, and further in view of Krumme (previously cited).
Nogami in view of Biegajski et al. render obvious the limitations of instant claim 1. Nogami teach that individual drugs as well as drug combinations may be included in their device so long as the drug(s) can be administered orally (see paragraph 48). Various varieties of polyvinylpyrrolidone may be included in the drug containing layer along with other polymers such as hydroxypropyl cellulose, starch, polyvinyl alcohol, and polymethacrylates (see paragraph 42). A different polymer composition is not taught for the two drug containing layers.
Krumme teaches a multilayered oral film that rapidly dissolves in water and delivers its active ingredients (see abstract and column 2 lines 29-45). The solubility profile of the layers that contain the ingredients differ such that the formulation in one layer is insoluble or sparingly soluble in a nonaqueous solvent that solubilizes the polymer in an adjacent layer (see column 2 lines 46-51). This property permits the delivery of two different and chemically incompatible active ingredients (see column 1 line 64-column 2 line 39 and column 3 lines 14-30). Various hydrophilic film forming polymers are envisioned for the drug containing layers (see column 4 lines 47-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the device of Nogami in view of Biegajski et al. as evidenced by Fotinos et al. where the two drug containing layers have different additional polymers that accommodate two different chemically incompatible drugs as taught by Krumme. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 6 is obvious over Nogami in view of Biegajski et al. and Krumme as evidenced by Fotinos et al. 

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami in view of Nakamura (previously cited).
Nogami teaches an oral film for the administration of a drug (see abstract and paragraph 13). The layered film is envisioned to have a drug layer that includes a water soluble polyvinylpyrrolidone and plasticizer (see paragraphs 8 and 94). The plasticizer is envisioned as glycerin and is preferably present at 6 to 17 wt% of the layer (see paragraph 46). The film also includes a water swellable gel layer as the outermost layer (see paragraph 16). The drug is present at 0.01 to 70 wt% (see paragraph 49). Nogami goes on to teach that a pharmacologically acceptable adhesive layer may be employed between two drug containing layers (see paragraph 76). The adhesive is envisioned as various polymers that include polysaccharides (see paragraph 77). An example is provided where a water swellable gel layer is cast and dried followed by 70 g/m2 of a cast and dried drug containing layer with 59 wt% polyvinylypyrrolidone-30, 12 wt% glycerin, 28 wt% drug, and 1 wt% titanium dioxide (see example 1). This layered construct is duplicated and then the two constructs are fused together via the drug containing layers (see paragraphs 96-97). The presence of a plasticizer in an adhesive layer between the drug containing layers is not detailed.
Nakamura teach an edible sheet that includes an adhesive layer and base sheet (see paragraph 9). The adhesive layer is taught to attach components to the base sheet (see paragraph 43). Adhesive ingredients in this layer are taught and exemplified to include shellac (see paragraph 43 and examples 2 and 6-7). Glycerin fatty acid is listed as both a plasticizer and an adhesive (see paragraphs and 30 and 43). Additionally, glycerin is also named as a plasticizer (see paragraph 30). Example 2 details an adhesive layer with shellac and glycerin fatty acid ester. The other components in the example are an ethyl alcohol solvent as well as functional ingredients that the adhesive is to adhere to the base sheet (see paragraphs 35-42). Pharmaceutical agents are amongst the functional ingredients (see paragraph 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the proportion of glycerin in the drug containing layer of the exemplified construct of Nogami downward within the preferred range. This choice would have been obvious because Nogami details a narrow range within which to adjust the plasticizer proportions for this layer. The preferred range then provides PVP-30 to glycerin ratios of 10:1 to 3:1. The instant specification indicates that a 9:1 ratio of these same components is not sticky while an 8:2 ratio was sticky (see table 1). Thus the preferred range of plasticizer proportions includes those that yield a non-adhesive film according to the instant disclosure and renders obvious the drug contain layers as non-adhesive film layers.  It also would have been obvious to employ the exemplified mixture of shellac and glycerin fatty acid ester in ethyl alcohol solvent as an adhesive layer formulation of Nakamura to produce the adhesive layer to fuse the drug containing layers in the constructs in Nogami. The other ingredients in this layer of Nakamura are not required for adhesivity, given their other defined functional roles. This choice would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. The adhesive of Nakamura is known, as required by Nogami and was also employed in an edible film product. The glycerin fatty acid ester meets the limitation of a plasticizer. These modification would then yield a multi-layer film with an adhesive layer of shellac and plasticizer covered on the top and the bottom sides by a non-adhesive drug containing layer. In a further embodiment, it would have been obvious to include the drug in the adhesive layer because Nakamura teaches drugs as functional ingredients to include in their adhesive layer. Alternatively, the exchange of glycerin for glycerin fatty acid ester as the plasticizer in the Nakamura et al. adhesive layer composition would also have been obvious as the simple substitution of one element for another in order to yield a predictable outcome (see instant claim 18). Therefore claims 15 and 18 are obvious over Nogami in view of Nakamura.


Response to Arguments
Applicant's arguments filed September 14, 2022 have been fully considered but they are not persuasive. 

Regarding Nogami et al. in view of Biegajski et al.:
The applicant argues that Biegajski et al. do not suggest that the water-soluble polymer to plasticizer ratio is a result effective variable. Biegajski et al. exemplify an adhesive layer ratio with a claimed water-soluble polymer to plasticizer ratio. They also provide a range of ratios of these two categories of components that overlaps with the ratio that is insntaly claimed. Thus, Biegajski et al. meet the limitations of this aspect of the claims in two ways According to MPEP 2144 IV, “[t]he reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).”  The applicant has provided no evidence that the purported result effective aspect of the claim ratios is unexpected or critical. Contrary to the applicant’s argument, there is motivation to reach the applicant’s claimed invention based upon the direction of Nogami to employ a pharmacologically acceptable adhesive in the adhesive layer of their layered film and based upon Biegajski et al. who provide such a known adhesive.
The applicant incorrectly argues that Biegajski et al. do not teach any of the water-soluble polymers of instant claim 7. The example relied upon in the rejection from  Biegajski et al. includes HPC, which is a polymer recited in claim 7.

Regarding Nogami et al. in view of Nakamura et al.:
The applicant further argues that the teaching of adhesive by Nakamura et al. is not relevant to the layered film of Nogami. Again, Nogami teaches the utilization of a pharmacologically acceptable adhesive and Nakamura et al. provide a teaching of adhesive components and adhesive layer compositions employed in an edible film. Thus the teachings of Nakamura et al. are relevant to those of Nogami.
The applicant argues that the functional ingredient mixture of Nakamura et al. is distinguishable from the instantly claimed adhesive layer. The open claim language employed to delineate the components of the instant adhesive layer permits the presence of any other ingredient that could reasonably be included in an oral film. Also, the functional ingredients of Nakamura et al. include pharmaceutically active agents which the applicant also claims in their adhesive layer. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further, the applicant argues that the proportion of shellac in the adhesive layer of Nakamura et al. is too low to act as an adhesive. Shellac is not the only component in their layer with adhesive properties. Glycerin fatty acid ester is both an adhesive and a plasticizer. The applicant has provided no evidence that the of Nakamura et al. layer lacks adhesivity and the assertions of counsel cannot stand in place of such a demonstration.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pressure sensitive adhesive properties) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Contrary to the applicant’s argument, Nakamura et al. teach more than a singular adhesive layer formulation with shellac and glycerin fatty acid ester. They name several plasticizers that can be used alternatively for glycerin fatty acid ester, one of which is the claimed component glycerol.

 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615